DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on June 21, 2018 in which claims 1-18 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2018; May 01, 2019; August 12, 2020 and January 12, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,872,125. Although the claims at claims 1-18 of the present Application are being anticipated by claims 1-18 of US Patent No. 10,872,125.

4.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent No. 10,997,259. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the present Application are being anticipated by claims 1-9 of US Patent No. 10,997,259.

Application No. 16/015,112
US Patent No. 10,872,125
US Patent No. 10,997,259
1.    A chat driven artificial intelligence system, comprising: a processor; and a non-transitory computer-readable medium comprising instructions for: initializing a chat system widget executing on the user device in a display container on a third party web page, wherein 

2.    The system of claim 1, the non-transitory computer-readable medium further comprising instructions for: receiving a second request from the chat system widget at the user device, the second request including a current interaction entered by a user in the chat portion of the chat driven interface displayed in the display container of the third party web page at the user device; retrieving a session associated with the user, 
creating a working frame including one or more intents and one or more concepts expressed in the previous user interactions and included in the one or more previous frames associated with previous user interactions; sending a request to a natural language processing extraction service, wherein the request includes the current interaction; 

3. The system of claim 1, wherein the chat system 

4.    The system of claim 1, wherein the concept associated with the third party web page was included in the request and was determined at the user device by the chat system widget from one or more tags included in association with the third party web page or the display container on the third party web page.

5.    The system of claim 1, wherein the concept was determined from a site index at the chat driven artificial intelligence system by: determining a Universal Resource Locator (URL) associated with the third party web page from the received request; and accessing the site index at the chat driven artificial intelligence system with the URL to determine the concept associated with the third party web page.

6.    The system of claim 2, wherein the first content or second content is associated with a publisher 

7.    A non-transitory computer readable medium, comprising instructions for implementing a chat driven artificial intelligence system, the instructions executable for: initializing a chat system widget executing on the user device in a display container on a third party web page, wherein initializing the chat system widget executing on the user device, comprises: receiving a first request from the chat system widget at the user’s device including an identifier 

8.    The non-transitory computer readable 

9.    The non-transitory computer readable medium of claim 7, wherein the chat system widget was provided to the user’s device in response to a request to a distribution network from the user’s device, the distribution 

10.    The non-transitory computer readable medium of claim 7, wherein the concept associated with the third party web page was included in the request and was determined at the user device by the chat system widget from one or more tags included in association with the third party web page or the display container on the third party web page.

11.    The non-transitory computer readable 

12.    The non-transitory computer readable medium of claim 8, wherein the first content or second content is 

13.    A method for a chat driven artificial intelligence system, comprising: initializing a chat system widget executing on the user device in a display container on a third party web page, wherein initializing the chat system widget executing on the user device, comprises: receiving a first request from the chat system widget at the user’s device including an identifier associated with the chat system widget; determining a first concept associated with the third 

14.    The method of claim 13, further comprising: receiving a second request from the chat system widget at the user device, the second request 

15.    The method of claim 13, wherein the chat system widget was provided to the user’s device in response to a request to a distribution network from the user’s device, the distribution network distinct from the chat driven artificial intelligence system.

16.    The method of claim 13, wherein the concept associated with the third 

17.    The method of claim 13, wherein the concept was determined from a site index at the chat driven artificial intelligence system by: determining a Universal Resource Locator (URL) associated with the third party web page from the received request; and accessing the site index at the chat 

18.    The method of claim 14, wherein the first content or second content is associated with a publisher of the third-party web page.


    2. The system of claim 1, wherein the image includes a first image and a second image, wherein the second image image is selected from the set of images after the selection of the first image and the second image comprises determining a second score associated with the canconincal concept for each of the set of images based on the image concept vector associated with each of the set of images and applying a 
    3. The system of claim 1, wherein the image concept vector for the image was determined by: determining one or more concepts associated with the image; determining a score for the one or more concepts associated with the image and applying the score for the one or more concepts associated with the image to a concept net relationship matrix. 
    4. The system of claim 3, wherein the concept net relationship matrix includes a score between each of a set of concepts utilized by 
    5. The system of claim 4, wherein the score between each of the set of concepts in the concept net relationship matrix is determined based on a concept network representing the set of concepts and a set of relationships between the set of concepts. 
    6. The system of claim 5, wherein the concept network is a trie and the score between a first concept and a second concept in the concept net relationship matrix is determined based on a traversal distance between a first node representing 
    7. A non-transitory computer readable medium, comprising instructions for implementing an artificial intelligence system, the instructions executable for: receiving a request from a widget at a user device, the request including a current interaction entered by a user in an interface displayed at the user device; retrieving a session associated with the user, wherein the session includes one or more previous frames 
    8. The non-transitory computer readable medium of claim 7, wherein the image includes a first image and a second image, wherein the second image is selected from the set of images after the selection of the first image and the second image comprises determining a second 
    9. The non-transitory computer readable medium of claim 7, wherein the image concept vector for the image was determined by: determining one or more concepts associated with the image; determining a score for the one or more concepts associated with the image and applying the score for the one or more 
    10. The non-transitory computer readable medium of claim 9, wherein the concept net relationship matrix includes a score between each of a set of concepts utilized by the artificial intelligence system. 
    11. The non-transitory computer readable medium of claim 10, wherein the score between each of the set of concepts in the concept net relationship matrix is determined based on a concept network representing the set of concepts and a set of 
    12. The non-transitory computer readable medium of claim 11, wherein the concept network is a trie and the score between a first concept and a second concept in the concept net relationship matrix is determined based on a traversal distance between a first node representing the first concept in the concept network and a second node representing the first concept in the concept network. 
    13. A method for an artificial intelligence system, comprising: receiving a request from a 
    14. The method of claim 13, wherein the image 
    15. The method of claim 13, wherein the image concept vector for the image was determined by: determining one or more 
    16. The method of claim 15, wherein the concept net relationship matrix includes a score between each of a set of concepts utilized by the artificial intelligence system. 
    17. The method of claim 16, wherein the score between each of the set of concepts in the concept net relationship matrix is determined based on a concept network 
    18. The method of claim 17, wherein the concept network is a trie and the score between a first concept and a second concept in the concept net relationship matrix is determined based on a traversal distance between a first node representing the first concept in the concept network and a second node representing the first concept in the concept network. 


    2. The system of claim 1, wherein the path is a shortest navigational path between the node in the concept network representing the canonical concept and the node in the concept network representing the entity. 
    3. The system of claim 1, wherein the concept network is a trie and the 
    4. A non-transitory computer readable medium, comprising instructions for implementing an artificial intelligence system, the instructions executable for: providing a concept network, the concept network comprises a set of nodes, including nodes representing each of a set of concepts utilized by the 
    5. The non-transitory computer readable medium of claim 4, wherein the path is a shortest navigational path between the node in the concept network representing the canonical concept and the node in the concept network representing the entity. 

    7. A method for an artificial intelligence computing system, the method being performed at a computing device including a processor, and the method comprising: providing a concept 
    8. The method of claim 7, wherein the path is a shortest navigational path between the node in the concept network representing the canonical concept and the node in the concept network representing the entity. 
. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the present application are being anticipated by claims 1-15 of US Application No. 16/015,104.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/015,112
Application No. 16/015,104
1.    A chat driven artificial intelligence system, comprising: a processor; and a non-transitory computer-readable medium comprising instructions for: initializing a chat system widget executing on the user device in a display container on a third party web page, wherein initializing the chat system widget executing on the user device, comprises: receiving a first request from the chat system widget at the user’s device including an identifier associated with the chat system widget; determining a first concept associated with the third party web page; based on the identifier associated with the chat system 

2.    The system of claim 1, the non-transitory computer-readable medium further comprising instructions for: receiving a second request from the chat system widget at the user device, the second request including a current interaction entered by a user in the chat portion of the chat driven interface displayed in the display container of the third party web page at the user device; retrieving a session associated with the user, wherein the session includes one or more previous frames associated with previous user interactions with the chat portion of the chat driven interface in a current session;
creating a working frame including one or more intents and one or more concepts expressed in the previous user interactions and included in the one or more previous frames associated with previous user interactions; sending a 

3. The system of claim 1, wherein the chat system widget was provided to the 

4.    The system of claim 1, wherein the concept associated with the third party web page was included in the request and was determined at the user device by the chat system widget from one or more tags included in association with the third party web page or the display container on the third party web page.

5.    The system of claim 1, wherein the concept was determined from a site index at the chat driven artificial intelligence system by: determining a Universal Resource Locator (URL) associated with the third party web page from the received request; and accessing the site index at the chat driven artificial 

6.    The system of claim 2, wherein the first content or second content is associated with a publisher of the third-party web page.

7.    A non-transitory computer readable medium, comprising instructions for implementing a chat driven artificial intelligence system, the instructions executable for: initializing a chat system widget executing on the user device in a display container on a third party web page, wherein initializing the chat system widget executing on the user device, comprises: receiving a first request from the chat system widget at the user’s device including an identifier associated with the chat system widget; determining a first concept associated 

8.    The non-transitory computer readable medium of claim 7, further comprising instructions for: receiving a second request from the chat system widget at the user device, the second request including a current interaction entered by a user in the chat portion of the chat driven interface displayed in the display container of the third party web page at the user device; retrieving a session associated with the user, wherein the session includes one or more previous frames associated with previous user interactions with the chat portion of the chat driven interface in a current session; creating a working frame including one or more intents and one or more concepts expressed in the previous user interactions and included in the one or more previous frames associated with 



10.    The non-transitory computer readable medium of claim 7, wherein the concept associated with the third party web page was included in the request and was determined at the user device by the chat system widget from one or more tags included in association with the third party web page or the display container on the third party web page.

11.    The non-transitory computer readable medium of claim 7, wherein the concept was determined from a site index at the chat driven artificial intelligence 

12.    The non-transitory computer readable medium of claim 8, wherein the first content or second content is associated with a publisher of the third-party web page.

13.    A method for a chat driven artificial intelligence system, comprising: initializing a chat system widget executing on the user device in a display container on a third party web page, wherein initializing the chat system widget executing on the user device, comprises: receiving a first request from the chat 

14.    The method of claim 13, further comprising: receiving a second request from the chat system widget at the user device, the second request including a current interaction entered by a user in the chat portion of the chat driven interface displayed in the display container of the third party web page at the user device; retrieving a session associated with the user, wherein the session includes one or more previous frames associated with previous user interactions with the chat portion of the chat driven interface in a current session; creating a working frame including one or more intents and one or more concepts 

15.    The method of claim 13, wherein the chat system widget was provided to the user’s device in response to a request to a distribution network from the user’s device, the distribution network distinct from the chat driven artificial intelligence system.

16.    The method of claim 13, wherein the concept associated with the third party web page was included in the request and was determined at the user device by the chat system widget from one or more tags included in association with the third party web page or the display container on the third party web page.

17.    The method of claim 13, wherein the concept was determined from a site 

18.    The method of claim 14, wherein the first content or second content is associated with a publisher of the third-party web page.


2. The system of claim 1, wherein the session includes one or more historical sessions conducted between the chat system and the user. 
3. The system of claim 1, wherein the data service is queried based on a geographical region extracted from the current interaction or a previous user interaction with the chat portion of the chat based interface. 
4. The system of claim 1, wherein the chat driven interface is presented in a third party publisher's web site. 
5. The system of claim 1, wherein the chat system widget is executing on a third party's platform. 
6. A non-transitory computer readable medium, comprising instructions for implementing a chat driven artificial 
7. The non-transitory computer readable medium of claim 6, wherein the session includes one or more historical sessions conducted between the chat system and the user. 

9. The non-transitory computer readable medium of claim 6, wherein the chat driven interface is presented in a third party publisher's web site. 
10. The non-transitory computer readable medium of claim 6, wherein the chat system widget is executing on a third party's platform. 
11. A method for a chat driven artificial intelligence system, comprising: initializing a chat system widget executing on the user device; receiving a request from the chat system widget at the user device, the request including a current interaction entered by a user in a chat portion of a chat driven interface 
12. The method of claim 11, wherein the session includes one or more historical sessions conducted between the chat system and the user. 
13. The method of claim 11, wherein the data service is queried based on a geographical region extracted from the current interaction or a previous user interaction with the chat portion of the chat based interface. 
14. The method of claim 11, wherein the chat driven interface is presented in a third party publisher's web site. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites the limitation "the user device" in lines 4, 6, 19 and 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the user’s device" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the users device" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the display portion" in lines 23 and 24.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the user device" in lines 3, 4, 6, 18 and 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the user’s device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the users device" in line 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the display portion" in lines 21 and 22.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the user device" in lines 2, 3, 17 and 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the user’s device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the users device" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the display portion" in lines 20 and 21.  There is insufficient antecedent basis for this limitation in the claim.

As per claims 2-6, 8-11 and 14-18, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claims 1, 7 and 13. Therefore, they are rejected for the same reason set forth in paragraphs above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 9-11, 13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al. US Publication No. 2016/0379106.

Regarding claim 1, Qi et al. disclose “a chat driven artificial intelligence system” (Title, Paragraph 0006 describing a human-computer intelligence chatting method based on artificial intelligence, which may perform an accurate matching with the user's demand and give more accurate and more personal answer during the human-computer chat, thus realizing a more natural chat and satisfying the chat demand of the user), comprising: “a processor” (Paragraph 0010 describing a human-computer intelligence chatting device based on artificial intelligence. The device comprises a processor and a memory configured to store instructions executable by the processor); and “a non-transitory computer-readable medium” Paragraph 0012 describing a non-transitory computer-readable storage medium having stored therein instructions) comprising instructions for: “initializing a chat system widget executing on the user device in a display container on a third party web page, wherein initializing the chat system widget executing on the user device” (see Abstract; Paragraph 0008 describing receiving a multimodal input signal, the multimodal input signal comprising at least one of a speech signal, an image signal, a sensor signal and an event driving signal; processing the multimodal input signal to obtain text data, and obtaining an intension of a user according to the text data), comprises: “receiving a first request from the chat system widget at the user’s device including an identifier associated with the chat system widget” (Paragraphs 0002, 0021-0023 describing a multimodal input signal is received, in which the multimodal input signal includes at least one of a speech signal, an image signal, a sensor signal and an event driving signal); determining a first concept associated with the third party web page (Paragraphs 0052, 0056, 0064-0066); based on the identifier associated with the chat system widget, determining a data service to call (Paragraphs 0056-0066, 0080-0086, 0114-0116); sending a request to the determined data service, the request including the first concept associated with the third party web page (Paragraphs 0021, 0024, 0129); receiving first content related to the first concept from the data service (Paragraphs 0056-0066, 0114-0116); “determining an initial interaction based on the identifier for the chat system widget” (Paragraphs 0030, 0114-0121, 0127-0128); “forming a response to the chat system widget including the first content related to the concept and the initial interaction” (Paragraphs 0021, 0028, 0056-0066, 0114-0116); and “returning the response to the Paragraphs 0021, 0028, 0056-0066, 0114-0116).

As per claim 3, Qi et al. disclose “wherein the chat system widget was provided to the user’s device in response to a request to a distribution network from the user’s device, the distribution network distinct from the chat driven artificial intelligence system” (Paragraph 0021 describing enterprise customer service platforms, such that a user may have a chat with these platforms via multimodal input signals (including speech signals and image signals) which are generally used by the user in common communication with other people).

As per claim 4, Qi et al. disclose “wherein the concept associated with the third party web page was included in the request and was determined at the user device by the chat system widget from one or more tags included in association with the third party web page or the display container on the third party web page” (Paragraphs 0114-0116, 0021, 0052, 0028, 0056-0066).

As per claim 5, Qi et al. disclose “wherein the concept was determined from a site index at the chat driven artificial intelligence system by: determining a Universal Resource Paragraphs 0030, 0092, 0093, 0097, 0106-0109).

Regarding claim 7, Qi et al. disclose a non-transitory computer readable medium, comprising instructions for implementing a chat driven artificial intelligence system”
(See Title, Paragraph 0006 describing a human-computer intelligence chatting method based on artificial intelligence, which may perform an accurate matching with the user's demand and give more accurate and more personal answer during the human-computer chat, thus realizing a more natural chat and satisfying the chat demand of the user), (Paragraph 0010 describing a human-computer intelligence chatting device based on artificial intelligence. The device comprises a processor and a memory configured to store instructions executable by the processor); (Paragraph 0012 describing a non-transitory computer-readable storage medium having stored therein instructions) the instructions executable for: “initializing a chat system widget executing on the user device in a display container on a third party web page, wherein initializing the chat system widget executing on the user device” (see Abstract; Paragraph 0008 describing receiving a multimodal input signal, the multimodal input signal comprising at least one of a speech signal, an image signal, a sensor signal and an event driving signal; processing the multimodal input signal to obtain text data, and obtaining an intension of a user according to the text data), comprises: “receiving a first request from the chat system Paragraphs 0002, 0021-0023 describing a multimodal input signal is received, in which the multimodal input signal includes at least one of a speech signal, an image signal, a sensor signal and an event driving signal); determining a first concept associated with the third party web page (Paragraphs 0052, 0056, 0064-0066); based on the identifier associated with the chat system widget, determining a data service to call (Paragraphs 0056-0066, 0080-0086, 0114-0116); sending a request to the determined data service, the request including the first concept associated with the third party web page (Paragraphs 0021, 0024, 0129); receiving first content related to the first concept from the data service (Paragraphs 0056-0066, 0114-0116); “determining an initial interaction based on the identifier for the chat system widget” (Paragraphs 0030, 0114-0121, 0127-0128); “forming a response to the chat system widget including the first content related to the concept and the initial interaction” (Paragraphs 0021, 0028, 0056-0066, 0114-0116); and “returning the response to the chat system widget at the user device to be rendered at the users device in a chat driven interface displayed in the display container in the third party web page at the user device by presenting the initial interaction in a chat portion of the chat driven interface and the first content in the display portion of the chat driven interface such that the first content is presented in the display portion of the chat interface” (Paragraphs 0021, 0028, 0056-0066, 0114-0116).

As per claim 9, Qi et al. disclose “wherein the chat system widget was provided to the user’s device in response to a request to a distribution network from the user’s device, Paragraph 0021 describing enterprise customer service platforms, such that a user may have a chat with these platforms via multimodal input signals (including speech signals and image signals) which are generally used by the user in common communication with other people).

As per claim 10, Qi et al. disclose “wherein the concept associated with the third party web page was included in the request and was determined at the user device by the chat system widget from one or more tags included in association with the third party web page or the display container on the third party web page” (Paragraphs 0114-0116, 0021, 0052, 0028, 0056-0066).

As per claim 11, Qi et al. disclose “wherein the concept was determined from a site index at the chat driven artificial intelligence system by: determining a Universal Resource Locator (URL) associated with the third party web page from the received request; and accessing the site index at the chat driven artificial intelligence system with the URL to determine the concept associated with the third party web page” (Paragraphs 0030, 0092, 0093, 0097, 0106-0109).

Regarding claim 13, Qi et al. disclose “a method for chat driven artificial intelligence system” (Title, Paragraph 0006 describing a human-computer intelligence chatting method based on artificial intelligence, which may perform an accurate matching with the user's demand and give more accurate and more personal answer during the human-computer chat, thus realizing a more natural chat and satisfying the chat demand of the user), (Paragraph 0010 describing a human-computer intelligence chatting device based on artificial intelligence. The device comprises a processor and a memory configured to store instructions executable by the processor); (Paragraph 0012 describing a non-transitory computer-readable storage medium having stored therein instructions) comprising: “initializing a chat system widget executing on the user device in a display container on a third party web page, wherein initializing the chat system widget executing on the user device” (see Abstract; Paragraph 0008 describing receiving a multimodal input signal, the multimodal input signal comprising at least one of a speech signal, an image signal, a sensor signal and an event driving signal; processing the multimodal input signal to obtain text data, and obtaining an intension of a user according to the text data), comprises: “receiving a first request from the chat system widget at the user’s device including an identifier associated with the chat system widget” (Paragraphs 0002, 0021-0023 describing a multimodal input signal is received, in which the multimodal input signal includes at least one of a speech signal, an image signal, a sensor signal and an event driving signal); determining a first concept associated with the third party web page (Paragraphs 0052, 0056, 0064-0066); based on the identifier associated with the chat system widget, determining a data service to call (Paragraphs 0056-0066, 0080-0086, 0114-0116); sending a request to the determined data service, the request including the first concept associated with the third party web page (Paragraphs 0021, 0024, 0129); receiving first content related to the first concept from the data service (Paragraphs 0056-0066, 0114-0116); Paragraphs 0030, 0114-0121, 0127-0128); “forming a response to the chat system widget including the first content related to the concept and the initial interaction” (Paragraphs 0021, 0028, 0056-0066, 0114-0116); and “returning the response to the chat system widget at the user device to be rendered at the users device in a chat driven interface displayed in the display container in the third party web page at the user device by presenting the initial interaction in a chat portion of the chat driven interface and the first content in the display portion of the chat driven interface such that the first content is presented in the display portion of the chat interface” (Paragraphs 0021, 0028, 0056-0066, 0114-0116).

As per claim 15, Qi et al. disclose “wherein the chat system widget was provided to the user’s device in response to a request to a distribution network from the user’s device, the distribution network distinct from the chat driven artificial intelligence system” (Paragraph 0021 describing enterprise customer service platforms, such that a user may have a chat with these platforms via multimodal input signals (including speech signals and image signals) which are generally used by the user in common communication with other people).

As per claim 16, Qi et al. disclose “wherein the concept associated with the third party web page was included in the request and was determined at the user device by the chat system widget from one or more tags included in association with the third party Paragraphs 0114-0116, 0021, 0052, 0028, 0056-0066).

As per claim 17, Qi et al. disclose “wherein the concept was determined from a site index at the chat driven artificial intelligence system by: determining a Universal Resource Locator (URL) associated with the third party web page from the received request; and accessing the site index at the chat driven artificial intelligence system with the URL to determine the concept associated with the third party web page” (Paragraphs 0030, 0092, 0093, 0097, 0106-0109).

Allowable Subject Matter
Claims 2, 6, 8, 12, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
May 05, 2021